                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


AARON ANTHONY FLEMONS                                                                PETITIONER

VS.                                5:18CV00220 BRW/PSH

WENDY KELLEY, Director,
Arkansas Department of Correction (ADC)                                            RESPONDENT


                                              ORDER

       I have received proposed Findings and Recommendations from Magistrate Judge Patricia

S. Harris. No objections have been filed. After careful review, I approve and adopt the Findings

and Recommendations in all respects. Judgment will be entered accordingly.

       Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554 Cases in

the United States District Court, the Court must determine whether to issue a certificate of

appealability in the final order. In § 2254 cases, a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(1)-(2). I find no issue on which petitioner has made a substantial showing of a denial of

a constitutional right. Accordingly, the certificate of appealability is denied.

      IT IS SO ORDERED this 1st day of November, 2018.



                                                  /s/ Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE
